Title: To George Washington from William Shepard, 7 March 1781
From: Shepard, William
To: Washington, George


                  
                     Sir
                     Springfield March 7th 1781
                  
                  The Genl Court Mertial orderd to Set by your Excellency for the Tryal of Mr John Collins being over I transmit to your Excellency the proceedings of sd Court.
                  As it was out of my power to procure a Field officer in the Vicenity of this Post to Set as President as Cols.  Shelden and Tupper were absent—on agreement of Mr Cheever and Collins I presided myself informing the Parties that the proceedings of sd Court would be transmitted to your Excellency to be approved or disaprov‘d.
                  The Court were very unanimous in their opinions that Mr Ely Persons who your Excellency will percieve was admitted as an evedence in the tryal was Equally concernd with Collins in disposeing of the Salt Petre—he not belonging to the Army I thought it not best to concern myself with him without perticuler orders.
                  I fear there is others in the department not much less guilty then Collins could the Truth be known.
                  I am very sorry to inform your Excellency that there is by appearence-- Sixteen or Seventeen Thousand Stands of Arms that want repairing and are ruin‘d soon if great care is not taken to prevent it—and must say (tho’ with regret) that every department at this Post is entirely Stagnated except the Labetary—tho’ the want of Money is the principle excuse—good eoconamy is as much wanting—here are many Idle men wanting coal, but no one coaling—many others wanting Timber but no one prepareing it-- and much Public Provisions Issued to Idle Public Servants.
                  I am unhappy to give your Excellency Pain by such representations but as a Public Servant I think myself in duty bound.  I am with ever expression of esteem your Excellencys most obedient and very Humble Servt
                  
                     Wm Shepard
                  
               